DETAILED ACTION
Claims 1-20 have been examined. Claims 1, 5-6, 8, 12, 14-15, 18, and 20 are rejected. Claims 2-4, 7, 9-11, 13, 16-17, and 19 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:
Claim 15, line 1, “The apparatus” should be changed to “An apparatus”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8, 12, 14-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0071370 A1 to Wilhelmsson et al. (hereinafter “Wilhelmsson”).

As per claim 1, Wilhelmsson discloses a method for wireless communication at a user equipment (UE) (Wilhelmsson, Fig. 9, UE 100B), comprising: identifying an interference parameter for a first downlink transmission received over a shared radio frequency spectrum band (Wilhelmsson, Fig. 9, 920, 930, discloses identifying a type of interference. [0014]: several of the users are using the transmission medium); generating feedback for the first downlink transmission (Wilhemsson, Fig. 9, 940, and [0139] The receiving radio frequency communication device 100B transmits 940 an acknowledgment message to the transmitting radio frequency communication device 100A indicating the primary cause, and if the primary cause is interference, the type of interference is also communicated.); and sending, to a base station, the feedback along with an indication of the interference parameter (Wilhemsson, Fig. 9, 940, and [0139] The receiving radio frequency communication device 100B transmits 940 an acknowledgment message to the transmitting radio frequency communication device 100A indicating the primary cause, and if the primary cause is interference, the type of interference is also communicated.).
As per claim 5, Wilhemsson discloses the method of claim 1, wherein identifying the interference parameter comprises: measuring a signal-to-noise ratio associated with the first downlink transmission (Wilhemsson [0076] make an estimate of the effective SNR (Signal-to-Noise Ratio) during the reception of the packet and compare this to what effective SNR is typically needed for successful decoding. If these two SNR values are close, the receiver may indicate that the reception was close to being successful, whereas if the estimated SNR value is much smaller than what is needed, the receiver can indicate that it was far from being successful. In case interference is determined to be the main problem, it is quite likely that interference will not be present throughout the entire packet, but will only corrupt a part of it. In this situation, the fraction of the packet that is corrupted is a relevant measure for how close the receiver is to successful decoding. If it, for instance, is known that successful decoding is possible if not more than 25% percent to the packet is interfered, the decoding can be declared as being close to successful if 25%-50% of the packet is interfered, but declared as being far from successful if more than 50% of the packet is interfered. Other partitions are of course possible.); and estimating the interference parameter for the first downlink transmission based at least in part on the measured signal-to-noise ratio (Wilhemsson [0076] In alternative embodiments, the receiver can try to determine how far it was from successful reception. One approach for doing this is to make an estimate of the effective SNR (Signal-to-Noise Ratio) during the reception of the packet and compare this to what effective SNR is typically needed for successful decoding. If these two SNR values are close, the receiver may indicate that the reception was close to being successful, whereas if the estimated SNR value is much smaller than what is needed, the receiver can indicate that it was far from being successful. In case interference is determined to be the main problem, it is quite likely that interference will not be present throughout the entire packet, but will only corrupt a part of it. In this situation, the fraction of the packet that is corrupted is a relevant measure for how close the receiver is to successful decoding. If it, for instance, is known that successful decoding is possible if not more than 25% percent to the packet is interfered, the decoding can be declared as being close to successful if 25%-50% of the packet is interfered, but declared as being far from successful if more than 50% of the packet is interfered. Other partitions are of course possible. [0080] In one embodiment a bit part indicating whether the corruption was caused by noise (N) or interference (I) is appended to the acknowledgment message. It should be noted that it is also possible to send the bit part indicating whether the corruption was caused by noise (N) or interference (I) as a stand alone message or appended to other feedback messages.).
As per claim 6, Wilhemsson discloses the method of claim 1, wherein the feedback comprises channel state information, acknowledgment feedback (Wilhemsson, Fig. 9, 940, ACK), negative acknowledgment feedback (Wilhemsson, Fig. 9, 940, NACK), or a combination thereof (Wilhemsson, Fig. 9, 940, ACK/NACK (See also [0081-0083])).
As per claim 8, Wilhemsson discloses an apparatus for wireless communication at a user equipment (UE) (Wilhelmsson, Fig. 9, UE 100B), comprising: a processor (Wilhelmsson, Fig. 1, controller 110); and memory coupled to the processor (Wilhelmsson, Fig. 1, controller 110 and memory 120), wherein the processor is configured to: identify an interference parameter for a first downlink transmission received over a shared radio frequency spectrum band (Wilhelmsson, Fig. 9, 920, 930, discloses identifying a type of interference. [0014]: several of the users are using the transmission medium); generate feedback for the first downlink transmission (Wilhemsson, Fig. 9, 940, and [0139] The receiving radio frequency communication device 100B transmits 940 an acknowledgment message to the transmitting radio frequency communication device 100A indicating the primary cause, and if the primary cause is interference, the type of interference is also communicated.); and send, to a base station, the feedback along with an indication of the interference parameter (Wilhemsson, Fig. 9, 940, and [0139] The receiving radio frequency communication device 100B transmits 940 an acknowledgment message to the transmitting radio frequency communication device 100A indicating the primary cause, and if the primary cause is interference, the type of interference is also communicated.).
As per claim 12, Wilhemsson discloses the apparatus of claim 8, wherein the processor is configured to: measure a signal-to-noise ratio associated with the first downlink transmission (Wilhemsson [0076] make an estimate of the effective SNR (Signal-to-Noise Ratio) during the reception of the packet and compare this to what effective SNR is typically needed for successful decoding. If these two SNR values are close, the receiver may indicate that the reception was close to being successful, whereas if the estimated SNR value is much smaller than what is needed, the receiver can indicate that it was far from being successful. In case interference is determined to be the main problem, it is quite likely that interference will not be present throughout the entire packet, but will only corrupt a part of it. In this situation, the fraction of the packet that is corrupted is a relevant measure for how close the receiver is to successful decoding. If it, for instance, is known that successful decoding is possible if not more than 25% percent to the packet is interfered, the decoding can be declared as being close to successful if 25%-50% of the packet is interfered, but declared as being far from successful if more than 50% of the packet is interfered. Other partitions are of course possible.); and estimate the interference parameter for the first downlink transmission based at least in part on the measured signal-to-noise ratio (Wilhemsson [0076] In alternative embodiments, the receiver can try to determine how far it was from successful reception. One approach for doing this is to make an estimate of the effective SNR (Signal-to-Noise Ratio) during the reception of the packet and compare this to what effective SNR is typically needed for successful decoding. If these two SNR values are close, the receiver may indicate that the reception was close to being successful, whereas if the estimated SNR value is much smaller than what is needed, the receiver can indicate that it was far from being successful. In case interference is determined to be the main problem, it is quite likely that interference will not be present throughout the entire packet, but will only corrupt a part of it. In this situation, the fraction of the packet that is corrupted is a relevant measure for how close the receiver is to successful decoding. If it, for instance, is known that successful decoding is possible if not more than 25% percent to the packet is interfered, the decoding can be declared as being close to successful if 25%-50% of the packet is interfered, but declared as being far from successful if more than 50% of the packet is interfered. Other partitions are of course possible. [0080] In one embodiment a bit part indicating whether the corruption was caused by noise (N) or interference (I) is appended to the acknowledgment message. It should be noted that it is also possible to send the bit part indicating whether the corruption was caused by noise (N) or interference (I) as a stand alone message or appended to other feedback messages.).
As per claim 14, Wilhemsson discloses the apparatus of claim 8, wherein the feedback comprises channel state information, acknowledgment feedback (Wilhemsson, Fig. 9, 940, ACK), negative acknowledgment feedback (Wilhemsson, Fig. 9, 940, NACK), or a combination thereof (Wilhemsson, Fig. 9, 940, ACK/NACK (See also [0081-0083])).
As per claim 15, Wilhemsson discloses the apparatus for wireless communication at a user equipment (UE) (Wilhelmsson, Fig. 9, UE 100B), comprising: means for identifying an interference parameter for a first downlink transmission received over a shared radio frequency spectrum band (Wilhelmsson, Fig. 9, 920, 930, discloses identifying a type of interference. [0014]: several of the users are using the transmission medium); means for generating feedback for the first downlink transmission (Wilhemsson, Fig. 9, 940, and [0139] The receiving radio frequency communication device 100B transmits 940 an acknowledgment message to the transmitting radio frequency communication device 100A indicating the primary cause, and if the primary cause is interference, the type of interference is also communicated.); and means for sending, to a base station, the feedback along with an indication of the interference parameter (Wilhemsson, Fig. 9, 940, and [0139] The receiving radio frequency communication device 100B transmits 940 an acknowledgment message to the transmitting radio frequency communication device 100A indicating the primary cause, and if the primary cause is interference, the type of interference is also communicated.).
As per claim 18, Wilhemsson discloses the apparatus of claim 15, wherein identifying the interference parameter comprises: means for measuring a signal-to-noise ratio associated with the first downlink transmission (Wilhemsson [0076] make an estimate of the effective SNR (Signal-to-Noise Ratio) during the reception of the packet and compare this to what effective SNR is typically needed for successful decoding. If these two SNR values are close, the receiver may indicate that the reception was close to being successful, whereas if the estimated SNR value is much smaller than what is needed, the receiver can indicate that it was far from being successful. In case interference is determined to be the main problem, it is quite likely that interference will not be present throughout the entire packet, but will only corrupt a part of it. In this situation, the fraction of the packet that is corrupted is a relevant measure for how close the receiver is to successful decoding. If it, for instance, is known that successful decoding is possible if not more than 25% percent to the packet is interfered, the decoding can be declared as being close to successful if 25%-50% of the packet is interfered, but declared as being far from successful if more than 50% of the packet is interfered. Other partitions are of course possible.); and means for estimating the interference parameter for the first downlink transmission based at least in part on the measured signal-to-noise ratio (Wilhemsson [0076] In alternative embodiments, the receiver can try to determine how far it was from successful reception. One approach for doing this is to make an estimate of the effective SNR (Signal-to-Noise Ratio) during the reception of the packet and compare this to what effective SNR is typically needed for successful decoding. If these two SNR values are close, the receiver may indicate that the reception was close to being successful, whereas if the estimated SNR value is much smaller than what is needed, the receiver can indicate that it was far from being successful. In case interference is determined to be the main problem, it is quite likely that interference will not be present throughout the entire packet, but will only corrupt a part of it. In this situation, the fraction of the packet that is corrupted is a relevant measure for how close the receiver is to successful decoding. If it, for instance, is known that successful decoding is possible if not more than 25% percent to the packet is interfered, the decoding can be declared as being close to successful if 25%-50% of the packet is interfered, but declared as being far from successful if more than 50% of the packet is interfered. Other partitions are of course possible. [0080] In one embodiment a bit part indicating whether the corruption was caused by noise (N) or interference (I) is appended to the acknowledgment message. It should be noted that it is also possible to send the bit part indicating whether the corruption was caused by noise (N) or interference (I) as a stand alone message or appended to other feedback messages.).
As per claim 20, Wilhemsson discloses the apparatus of claim 15, wherein the feedback comprises channel state information, acknowledgment feedback (Wilhemsson, Fig. 9, 940, ACK), negative acknowledgment feedback (Wilhemsson, Fig. 9, 940, NACK), or a combination thereof (Wilhemsson, Fig. 9, 940, ACK/NACK (See also [0081-0083])).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476